 

Exhibit 10.1

 

[tm2026336d1_ex10-1img001.jpg]

 

July 24, 2020

 

Paul Chawla

c/o Sensata Technologies, Inc.

529 Pleasant Street

Attleboro, MA 02703

 

RE: SEPARATION and RELEASE OF CLAIMS AGREEMENT BETWEEN PAUL CHAWLA AND SENSATA
TECHNOLOGIES, INC.

 

Dear Paul:

 

This letter agreement is a Separation and Release of Claims Agreement
(“Separation and Release Agreement” or “Agreement”) between you (“Employee”) and
Sensata Technologies, Inc., a Delaware corporation (“Sensata” or the “Company”),
which amends your Amended and Restated Employment Agreement, dated as of August
1, 2019 (the “Employment Agreement”). Employee and the Company shall each be
referred to herein as a “Party” and collectively herein as the “Parties”.

 

In consideration of the mutual covenants contained in this Separation and
Release Agreement, the Separation Payment to Employee, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Employee and the Company hereby agree as follows:

 

1.                Defined Terms. Capitalized terms not otherwise defined in this
Agreement shall have the meaning assigned to them in the Employment Agreement.

 

2.                Position and Duties. Section 2(a) of Employee’s Employment
Agreement is hereby deleted in its entirety and replaced with the following:
“Paul Chawla shall serve as Executive Vice President for the Company’s
Performance Sensing, Auto business until August 15, 2020. Commencing on August
16, 2020, Paul Chawla shall serve as an Advisor to the Company and shall have
such duties and responsibilities as requested or directed by the Company’s Chief
Executive Officer (the “CEO”), President, or Executive Vice President,
Performance Sensing, Auto.”

 

3.               Compensation and Benefits. During the Employment Period,
Employee shall continue to be eligible to receive his Base Salary and
participate in the Company’s employee benefit programs described in Paragraph 3
of the Employment Agreement to the extent it is consistent with the terms and
conditions of this Agreement and the Company’s policies (which shall control).

 



1 | Page

 

 

 

4.                Employment Period and Separation from the Company

 

a.                Paragraphs 4(a) and 4(b) of the Employment Agreement are
hereby deleted in their entirety and replaced with the following: “The
Employment Period shall end on the “Employment End Date” which shall be the
earlier of: (i) December 15, 2020 (“Planned Employment End Date”) or ii) the
Early Employment End Date. The “Early Employment End Date” shall mean any
termination of the Employment Period prior to the Planned Employment End Date
due to any one of the following events: (a) Employee’s resignation (with or
without Good Reason); (b) Employee’s death or Disability; (c) the Company’s
termination of Employee’s employment for Cause: or (d) the Company’s termination
of Employee’s employment as a result of the CEO’s determination, in the CEO’s
sole but reasonable discretion, that Employee is no longer positively
collaborating or contributing to the success of the Company’s business. Employee
agrees that if he obtains new employment during the Employment Period, he will
notify the Company by promptly submitting his written resignation to the CEO.

 

b.                Employee understands and agrees that during the period that he
serves as an Advisor to the Company, Employee shall remain subject to all
Company policies, procedures and practices.

 

c.                Employee’s last day of work will be on the Employment End
Date. Employee will receive Employee’s final paycheck, which will reflect final
wages less customary withholdings. Employee acknowledges that, as of the
Employment End Date, Employee’s salary will cease, and any entitlement Employee
may have under a Company provided benefit plan, program, contract or practice
will terminate, except as otherwise: (i) required by applicable law; (ii)
expressly stated in this Agreement; or (iii) expressly provided under the
Sensata, Inc. 2010 Stock Incentive Plan.

 

5.                Separation Payment

 

a.                In exchange for Employee’s timely execution and non-revocation
of this Agreement, including the Releases contained in Section (6) of this
Agreement, and Employee’s continued compliance with the terms of the Employment
Agreement and this Agreement, and conditioned upon Employee not being terminated
by the Company for Cause, the Company agrees to pay Employee the following
amounts, which shall be collectively referred to herein as the “Separation
Payment”:

 

(i)                        payment of Employee’s Base Salary, less all lawful
and customary withholdings and authorized Employee deductions, through the
Employment End Date, such Base Salary to be paid in semi-monthly payments on the
Company’s regular payroll dates;

 



2 | Page

 

 

 

(ii)                       a lump sum payment equal to Employee’s annual Base
Salary in the amount of Five Hundred and Twenty Thousand Dollars
(US$520,000.00), less all lawful and customary withholdings and authorized
Employee deductions;

 

(iii)                      a lump sum payment in the amount of Eighty-Eight
Thousand, One Hundred and Twenty-Five Dollars (US$88,125.00), which sum equals
the average of the Annual Bonus amounts paid to Employee in respect of calendar
years 2018 and 2019, less all lawful and customary withholdings and authorized
Employee deductions;

 

(iv)                     a lump sum payment in the amount of Six Hundred
Thousand Dollars (US$600,000.00) for relocation of Employee and his family back
to Europe and other related expenses, less all lawful and customary withholdings
and authorized Employee deductions; and

 

(v)                       a lump sum payment in the amount of Fifty Thousand
Dollars (US$50,000.00) to assist Employee with respect to financial advisor and
tax services, less all lawful and customary withholding and authorized Employee
deductions.

 

b.               The Separation Payment shall be made within thirty (30) days
following the Employment End Date.

 

6.                Release of Claims

 

a.               Employee (for himself, his heirs, assigns or executors)
releases and forever discharges the Company, any of its Affiliates, and its and
their directors, officers, agents and employees (collectively, the “Released
Parties”) from any and all claims, suits, demands, causes of action, contracts,
covenants, obligations, debts, costs, expenses, attorneys’ fees, liabilities of
whatever kind or nature in law or equity, by statute or otherwise whether now
known or unknown, vested or contingent, suspected or unsuspected, and whether or
not concealed or hidden, which have existed or may have existed, or which do
exist, of any kind (“Claims”), which relate in any way to (i) Employee’s
employment with the Company or the termination of that employment, (ii)
Employee’s employment with any Affiliate of the Company or the termination of
that employment (including, without limitation, Sensata Technologies Germany
GmbH), (iii) Employee’s rights under the employee benefit plans of the Company,
and (iv) Employee’s rights to accrued, unused vacation time in the payroll
system.

 



3 | Page

 

 

 

b.               Such released Claims include any and all claims, obligations,
or causes of actions, of whatever kind, arising out of or in any way connected
with any acts, omissions, practices, or policies that were or could have been
asserted in connection with a civil action or administrative action under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. as amended; the
Civil Rights Act of 1991, 42 U.S.C. §§1981-1988; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq.; the Older Workers Benefits
Protection Act of 1990; the Vocational Rehabilitation Act of 1973, 29 U.S.C. §
793 et seq.; the Family Medical Leave Act, 29 U.S.C. §2601 et seq.; the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; 42 U.S.C. §§
1981-1988; the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101,
et seq.; the Immigration Reform and Control Act of 1986, 8 U.S.C. § 1324a, et
seq.; the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et seq.;
the Sarbanes-Oxley Act of 2002 (including the “whistleblower” provisions, 18
U.S.C. § 1514A, et seq.); the National Labor Relations Act, 29 U.S.C. §151 et
seq.; the Equal Pay Act of 1963; the Consolidated Omnibus Budget Reconciliation
Act of 1985, I.R.C. § 4980B; the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
seq.; the Genetic Information Nondiscrimination Act of 2008; the Fair Labor
Standards Act, 29 U.S.C. §201 et seq.; the Employee Polygraph Protection Act of
1988; the Lily Ledbetter Fair Pay Act of 2009; the Pregnancy Discrimination Act
of 1978; the Uniformed Services Employment and Reemployment Rights Act of 1994;
Massachusetts Law Against Discrimination, G.L. c.151B; Massachusetts Workers’
Compensation Act, G.L. c. 152 §75B; Massachusetts Civil Rights Act, G.L. c.12,
§11; Massachusetts Equal Rights Act, G.L. c. 93; Massachusetts Small Necessities
Act, G.L. c. 149 §52D; Massachusetts Privacy Statute, G.L. c. 214, §1B;
Massachusetts Equal Pay Act, G.L. c. 149 §105A-C; Massachusetts Age
Discrimination Law, G.L. c. 149 §24 A et seq.; Massachusetts Maternity Leave
Act, G.L. c. 149, § 105D; Massachusetts Sexual Harassment Statute, G.L. c. 214,
§1C; Massachusetts Wage and Hour Laws, G.L. c. 151§1A et seq.; Massachusetts
Wage Payment Statutes, G.L. c. 149, §§ 148, 148A, 148B, 149, 150, 150A-150C,
151, 152, 152A, et seq.; any other Massachusetts statute, law, rule, or
regulation relating to labor and employment, including but not limited to, any
claim for unpaid wages and/or penalties or any amendments to any of the
foregoing; any other federal, state, and/or local civil rights law and/or
whistleblower law; any other federal, state, and/or local statute, law,
constitution, ordinance, rule, regulation, or order, or common law, in any way
resulting from your employment with or separation from employment from the
Company.

 

c.                Nothing herein prohibits Employee from challenging the
validity of this Agreement under the federal age or other discrimination laws
(the “Federal Discrimination Laws”) or from filing a charge or complaint of age
or other employment- related discrimination with the Equal Employment
Opportunity Commission (the “EEOC”), or from participating in any investigation
or proceeding conducted by the EEOC. However, the release in this Section 6 does
prohibit Employee from seeking or receiving monetary damages or other
individual-specific relief in connection with any such charge or complaint of
age or other employment-related discrimination with the EEOC or applicable state
agency. Further, nothing in this Agreement limits the Company’s right to seek
immediate dismissal of such charge or complaint on the basis that Employee’s
signing of this Agreement constitutes a full release of any individual rights
under the Federal Discrimination Laws, or the Company’s right to seek
restitution of the economic benefits provided to Employee under this Agreement
(or other legal remedies) if Employee successfully challenges the validity of
this Release and prevails in any claim under the Federal Discrimination Laws.

 

d.               Nothing in this Agreement prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
regulatory authority (including but not limited to the Securities and Exchange
Commission, U.S. Department of Labor, U.S. Department of Justice and/or the
National Labor Relations Board), or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
However, Employee understands and agrees that he is waiving the right to any
monetary recovery in connection with any complaint or charge that he may file
with an administrative agency, except with respect to any monetary recovery
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002.

 



4 | Page

 

 

 

e.                In signing this Agreement, Employee acknowledges that he
intends that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. Employee expressly consents that this
Settlement and Release Agreement shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. Employee acknowledges and agrees that the
releases contained herein are an essential and material term of this Agreement
and without such releases the Company would not have agreed to the Separation
Payment provided for in this Agreement. Employee further agrees that in the
event he brings his own Claim in which he seeks damages against the Company, or
in the event Employee seeks to recover damages against the Company in any Claim
brought by a governmental agency on his behalf, this Release shall serve as a
complete defense to such Claims.

 

f.                 Employee acknowledges that he is receiving this Agreement on
July 24, 2020, and he shall have twenty-one (21) days from receipt of the
Agreement to consider and sign it (“Acceptance Period”). Employee also
acknowledges that any changes or modifications to this Agreement do not restart
or otherwise extend the Acceptance Period, unless such changes are material.
Employee shall have seven (7) calendar days following execution of the Agreement
to revoke the Agreement (“Revocation Period”) by giving written notice of such
revocation to the Company’s Chief Legal Officer, via e-mail, and such notice
must be received by the Company no later than the seventh (7th) calendar day
following Employee’s execution of this Agreement (if such day is a Saturday or
Sunday, or a legal holiday then such notice must be received on the first day
thereafter that is not a Saturday, Sunday, or legal holiday). Employee further
acknowledges that if he does not sign this Agreement within the Acceptance
Period, or, alternatively, if he signs this Agreement within the Acceptance
Period but subsequently revokes the Agreement during the Revocation Period by
giving timely notice (as described above) of such revocation, then Employee
forfeits any and all rights to the Separation Payment under this Agreement.
Provided that this Agreement is executed during the Acceptance Period, and
Employee does not revoke the Agreement during the Revocation Period, the eighth
(8th) day following the date on which this Agreement is executed and delivered
to the Company shall be its effective date (the “Effective Date”). In the event
that Employee fails to execute and deliver this Agreement prior to the
expiration of the Acceptance Period, or if Employee otherwise revokes this
Agreement during the Revocation Period, this Agreement will be null and void and
of no effect, and the Company will have no obligations hereunder.

 



5 | Page

 

 

 

7.                Compliance With Older Workers’ Benefit Protection Act.
Employee and the Company desire and intend that this Agreement comply with the
terms of the Older Workers’ Benefit Protection Act. Accordingly, Employee
acknowledges that he has been advised of the following rights:

 

a.                Employee understands that federal and state laws, including
the Age Discrimination in Employment Act, prohibit employment discrimination
based upon age, sex, race, color, national origin, ethnicity, or disability.
Employee further understands and agrees that, by signing this Agreement, he
agrees to waive any and all such claims, and releases the Released Parties from
any and all such claims.

 

b.                EMPLOYEE AGREES THAT THIS RELEASE IS GIVEN KNOWINGLY AND
VOLUNTARILY AND ACKNOWLEDGE THAT:

 

(i)                        THIS AGREEMENT IS WRITTEN IN A MANNER UNDERSTOOD BY
EMPLOYEE;

 

(ii)                       THIS RELEASE REFERS TO RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED;

 

(iii)                     EMPLOYEE HAS NOT WAIVED ANY RIGHTS ARISING AFTER THE
DATE OF THIS AGREEMENT;

 

(iv)                     EMPLOYEE HAS RECEIVED VALUABLE CONSIDERATION IN
EXCHANGE FOR THE RELEASES OTHER THAN AMOUNTS EMPLOYEE IS OTHERWISE ALREADY
ENTITLED TO RECEIVE;

 

(v)                        EMPLOYEE HAS TWENTY-ONE (21) DAYS AFTER RECEIVING
THIS AGREEMENT TO CONSIDER WHETHER TO SIGN IT;

 

(vi)                      IN THE EVENT THAT EMPLOYEE SIGNS THE AGREEMENT, HE HAS
ANOTHER SEVEN (7) DAYS TO REVOKE IT BY DELIVERING NOTICE AS SET FORTH IN SECTION
6(f).

 

(vii)                     NEITHER THE COMPANY NOR ITS AGENTS OR ATTORNEYS HAS
MADE ANY REPRESENTATIONS OR PROMISES TO THE TERMS OR EFFECTS OF THIS AGREEMENT
OTHER THAN THOSE CONTAINED HERE; AND

 

(viii)                    EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT.

 

8.                Incorporation of Employment Agreement. All terms and
provisions of Employee’s Employment Agreement are hereby incorporated by
reference with the same force and effect as though fully set forth herein;
provided, however, that if any term or provision set forth in this Agreement is
inconsistent with any term or provision in the Employment Agreement, the terms
and provisions in this Agreement shall prevail.

 

9.                Employee Acknowledgements, Representations, and Obligations.

 

a.                Employee agrees that the Company and its employees or agents
have made no representations regarding consequences of any amounts received
pursuant to this Agreement and that Employee is not relying upon the Company’s
employee’s or agents in any way regarding the tax consequences of entering into
this Agreement. Employee shall be solely responsible for payment of all personal
tax liability due on all payments made, and benefits provided, under this
Agreement, including federal, state and local taxes, interest and penalties, if
applicable, which are or may become due.

 



6 | Page

 

 

 

b.               Employee represents that Employee has received all
compensation, wages, bonuses, commissions, and benefits to which Employee may be
entitled at the time this Agreement is executed.

 

c.                Employee represents that Employee has no known workplace
injuries or occupational diseases.

 

d.               Employee further agrees that Employee has not been retaliated
against for reporting any allegations of wrongdoing by the Company or its
officers, including any allegations of corporate fraud. Both parties acknowledge
that this Agreement does not limit either Party’s right, where applicable, to
file or participate in an investigative proceeding of any federal, state or
local governmental agency. To the extent permitted by law, Employee agrees that
if such an administrative claim is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies.

 

e.                Employee hereby resigns, as of August 15, 2020 from any
positions that Employee may hold as an officer or director of the Company and
its subsidiaries and affiliates. Employee agrees to sign such additional letters
of resignation as the Company may request.

 

10.             No Legal Actions. Employee represents that he has not filed any
claim, charge, or lawsuit against any of the Released Parties relating to his
employment with the Company or termination thereof.

 

11.             No Admission of Liability. The Parties execute this Agreement to
put to rest all issues and disagreements that may exist between them regarding
Employee’s employment with the Company or the termination thereof. This
Agreement, however, should in no way be construed as an admission of liability
or wrongdoing by the Company or any of the Released Parties, or as an admission
of liability or wrongdoing by Employee, or that either Party has any rights
whatsoever against the other, except as specifically provided herein. Each Party
specifically disclaims any liability to or wrongful acts against the other.

 

12.            Return of Company Property and Protection of Proprietary
Information and Intellectual Property. Employee confirms that, prior to the
Employment End Date, he will return to the Company, and not make or keep copies
of, any Company-owned or Company-issued property, including, without limitation,
all documents, data, information, files, reports, emails, spreadsheets,
projections, studies, business plans, or any other material, whether in paper,
electronic, or other form, belonging to or issued by the Company, or which were
received or used by Employee during his employment with the Company. Employee
further agrees that following the termination of his employment with the
Company, he will refrain from disclosing to any third party or using any of the
Company’s confidential business information or intellectual property in
accordance with Employee’s agreements with the Company, statutes protecting
trade secrets and/or common law.

 



7 | Page

 

 

 

13.             Recapture of Payment. Notwithstanding any other provision of
this Agreement, if Employee breaches any of his obligations hereunder or under
the Employment Agreement, then Company may cease further payments pursuant to
this Agreement without affecting the validity of the Employee’s release of
claims and may seek damages from Employee including but not limited to amounts
provided to Employee under this Agreement.

 

14.             Binding on Parties and Representatives. As of the Effective
Date, this Agreement shall be binding upon Employee, his heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of the Company and to the other Released Parties, and to their
respective administrators, representatives, executors, successors, and assigns.

 

15.             No Other Agreement. This Agreement, including the Employment
Agreement, which is incorporated herein (to the extent it is not inconsistent
with this Agreement), contains the entire agreement between Employee and the
Company with respect to the subject matter herein. No part of this Agreement may
be changed except in a writing, executed by both Employee and the Company.

 

16.             Governing Law. This Agreement shall be interpreted in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Whenever possible, each provision
of this Agreement shall be interpreted in a manner as to be effective and valid
under applicable law, but if any provision shall be held to be prohibited or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating or affecting the
remainder of such provision or any of the remaining provisions of this
Agreement.

 

17.             Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same Agreement.

 

Remainder of Page Intentionally Left Blank

 



8 | Page

 

 

 

Please indicate your agreement and acceptance of the terms and conditions set
forth in this Agreement by signing below and returning it to us on or before
August 14, 2020.

 

  Very truly yours,       Sensata Technologies, Inc.       By: /s/ Jeff Cote  
Jeff Cote   Chief Executive Officer & President       AGREED TO AND ACCEPTED BY:
      /s/ Paul Chawla   Paul Chawla       July 31, 2020   Date Signed      
Effective Date

 





9 | Page

 

 